Stephens, P. J.
1. As provided in the Code, § 6-1001, “Within fifteen days from the date of the certificate of the judge, the bill of exceptions shall be filed in the office of the clerk of the court where the case was tried.” It is essential to the jurisdiction of the Court of Appeals to entertain a bill of exceptions that it shall have been filed as required by the statute, in the office of the clerk of the court where the case was tried within fifteen days from the .date of the certificate to the bill of exceptions by the judge. Where a bill of exceptions was certified by the judge on January 21, 1938, the last day upon which the bill of exceptions could be filed with the clerk of the court was Saturday, February 5, 1938. Where the bill of exceptions was not filed with the clerk of the court until February 7, 1938, it was filed too late, and the Court of Appeals has no jurisdiction to entertain it. Fincher v. Satterfield, 22 Ga. App. 151 (95 S. E. 747); Fields v. State, 39 Ga. App. 644 (148 S. E. 170); Jackson v. State, 30 Ga. App. 617 (118 S. E. 474); Armstrong v. State, 30 Ga. App. 618 (118 S. E. 477); Hutcheson v. State, 43 Ga. App. 330 (158 S. E. 639); Houston v. Strachan, 13 Ga. App. 582 (79 S. E. 495); Haddon v. State, 13 Ga. App. 629 (79 S. E. 495); Pate v. Kister, 28 Ga. *485App. 278 (110 S. E. 756); Johnson v. Atlanta, 9 Ga. App. 302 (70 S. E. 1120).
2. The bill of exceptions haying been filed with the clerk of the court more than fifteen days after the date of the certificate of the trial judge, the Court of Appeals is without jurisdiction; audit is mandatory upon, this court, on its own motion, to dismiss the writ of error.

Writ of error dismissed.


Sutton and Felton, JJ., concur.